Citation Nr: 0514277	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  04-00 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to April 
1971, including service in the Republic of Vietnam from 
September 1970 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


FINDINGS OF FACT

1.  The evidence is in approximate balance on the question of 
whether the veteran sustained psychic trauma stressors in 
service as a result of involvement in combat-like 
circumstances as an X-ray technician/medic attached to the 
91st Evacuation Hospital in Chu Lai, Vietnam.

2.  It is as likely as not that the veteran's s currently 
diagnosed post-traumatic stress disorder is a result of his 
combat-related stressors sustained in service.


CONCLUSION OF LAW

Resolving reasonable doubt in his favor, the veteran has PTSD 
resulting from psychic trauma incurred in wartime service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303(a), 3.304(b),(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

With regard to the VCAA, it appears clear in this case that 
all obtainable evidence identified by the appellant relative 
to the issue adjudicated in this decision has been obtained 
and associated with the claims folder, to include the 
transcript of his sworn testimony before the undersigned 
Veterans Law Judge.  The record on appeal is sufficient to 
resolve the matter of the veteran's claim for service 
connection for PTSD.  In view of the disposition below, no 
useful purpose would be served by delaying the adjudication 
of this issue further to conduct additional development 
pursuant to the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Pertinent Law and Regulations

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  Notwithstanding the lack of a diagnosis of a 
disorder during service, service connection may still be 
granted if all the evidence, including that pertinent to 
service, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

With specific reference to post-traumatic stress disorder 
(PTSD), establishing service connection for PTSD requires (1) 
a current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994), of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence required to support the occurrence of an in- 
service stressor for PTSD varies "depending on whether or 
not the veteran was 'engaged in combat with the enemy'. . . .  
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 Vet. App. 
at 98.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Where a 
determination is made that the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain corroborative evidence that substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Further, an opinion by a mental health professional 
based upon a post-service examination of the veteran cannot 
be used to establish the occurrence of a stressor.  Moreau, 
supra, 9 Vet. App. at 395-96.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, in June 1999, and retroactive to March 1997, that 
regulation was amended to read as follows:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that 
combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of- 
war experience, in the absence of clear and 
convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions and hardships of the 
veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor.

64 Fed. Reg. 32,807 (June 18, 1999), subsequently codified at 
38 C.F.R. § 3.304(f) (2004) (effective March 7, 1997).  The 
amendment implemented the Cohen decision, which had held that 
38 C.F.R. § 3.304(f) did not adequately reflect the law 
provided in the governing statute, 38 U.S.C.A. § 1154(b).  
The effective date of the amendment, March 7, 1997, was the 
date the Cohen decision was issued by the Court.

More recently, section 3.304(f) was again amended and 
reorganized, with specific regard to PTSD claims based upon 
personal assault upon the veteran not involving any combat 
type of situation.  The regulation now reads, in pertinent 
part:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  Although service connection 
may be established based on other in-service 
stressors, the following provisions apply for 
specified in-service stressors as set forth 
below:

(1) If the evidence establishes that the 
veteran engaged in combat with the enemy and 
the claimed stressor is related to that 
combat, in the absence of clear and convincing 
evidence to the contrary, and provided that 
the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

(2) If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and the 
claimed stressor is related to that prisoner-
of-war experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, conditions, 
or hardships of the veteran's service, the 
veteran's lay testimony alone may establish 
the occurrence of the claimed in-service 
stressor.

(3) If a [PTSD] claim is based on in-service 
personal assault, evidence from sources other 
than the veteran's service records may 
corroborate the veteran's account of the 
stressor incident. Examples of such evidence 
include, but are not limited to: records from 
law enforcement authorities, rape crisis 
centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and 
statements from family members, roommates, 
fellow service members, or clergy.  Evidence 
of behavior changes following the claimed 
assault is one type of relevant evidence that 
may be found in these sources.  Examples of 
behavior changes that may constitute credible 
evidence of the stressor include, but are not 
limited to: a request for a transfer to 
another military duty assignment; 
deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, 
or anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a [PTSD] claim that 
is based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the veteran's 
service records or evidence of behavior 
changes may constitute credible supporting 
evidence of the stressor and allowing him or 
her the opportunity to furnish this type of 
evidence or advise VA of potential sources of 
such evidence.  VA may submit any evidence 
that it receives to an appropriate medical or 
mental health professional for an opinion as 
to whether it indicates that a personal 
assault occurred.

67 Fed. Reg. 10,330 (March 7, 2002), now codified at 38 
C.F.R. § 3.304(f) (2004). The effective date of the amendment 
was March 7, 2002, the date of its issuance as a final rule.

Where the regulations pertinent to a decision are amended 
during the course of an appeal, the Board considers both the 
former and the current criteria.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), to the extent it held that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 
19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).  

In the December 2003 SOC, the RO provided the former version 
of the regulation, 38 C.F.R. § 3.304 (2003) and applied it to 
the case.  The Board finds that the amended regulation, as 
applicable to this case, is essentially of the same effect 
(except for the additional provisions pertaining to personal 
assault - which are not directly applicable in this case), 
and that the veteran will not be prejudiced by our going 
forward to decision at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Moreover, to whatever extent one 
version of the regulation may be more advantageous to the 
appellant, the Board will apply that version herein.

III.  Factual Background

The veteran filed his original PTSD claim in October 2002.  
His service medical records are negative for any complaints, 
treatment, or diagnosis of a psychiatric nature.  The veteran 
received a hardship discharge in April 1971 due to the 
untimely death of his father.  

Service personnel records show that the veteran served on 
duty with the 91st Evacuation Hospital, primarily as an X-ray 
technician, while serving in the Republic of Vietnam from 
September 1970 to February 1971. 

The claims folder reflects that the veteran initially sought 
psychiatric treatment at the Vet Center in mid-September 
2002.  The September 2002 intake note shows that the veteran 
had been referred for treatment by the VA Medical Center in 
Dalton, GA.  The veteran reported that he had served for 61/2 
months in Vietnam with the 91st Evacuation Hospital, during 
which duties he saw a large number of dead, wounded, and 
dying individuals, having to perform triage and to decide 
"who would live and who wouldn't."  He stated that he had 
been unable to control his emotions since the terrorist 
attacks agaimst the United States on September 11, 2001.  The 
clinical assessment was of significant PTSD symptomatology.  
The records show that the veteran suffered a stroke in 
October 2002, but returned to the Vet Center later that month 
for one-on-one psychiatric treatment.

In Vet Center records dated in November and December 2002, 
the counseling therapist indicated that the veteran seemingly 
displayed PTSD symptomatology early on after his discharge 
from service, and that he seemed to have a significant amount 
of unresolved grief, related to his assignment with the 91st 
Evacuation Hospital at Chu Lai and his involvement in triage.  
A December 2002 entry indicates that the veteran received a 
hardship discharge due to the untimely death of his father as 
a result of a heart attack following his shoveling snow at 
the family's home.  The veteran expressed emotional pain and 
guilt over that and from his service in Vietnam.  

The veteran underwent a full evaluation and assessment at the 
Vet Center in December 2002.  The veteran reported that while 
attached to the 91st Evacuation Hospital at Chu Lai, Vietnam, 
he served as an X-ray technician and perimeter guard.  He 
stated that he was currently employed by a hospital as the 
director of radiology, and that he was experiencing the same 
sort of feelings when people were airlifted by helicopter to 
the hospital in critical condition, as he did when he was 
involved in triage at the hospital during service.  The final 
assessment was that the veteran seemed to be experiencing a 
significant amount of PTSD symptoms as a result of having 
serving in Vietnam as an X-ray technician and pressed into 
service as a medic performing triage.  It was also observed 
that the veteran seemed to have experienced a significant 
amount of grief attached to his service in Vietnam and the 
untimely death of his father stateside. 

In February 2003, the veteran provided the RO with a stressor 
statement indicating that, from September 1970 to February 
1971, he was assigned to the 91st Evacuation Hospital in Chu 
Lai, Vietnam.  The veteran described his duties as an X-ray 
technician, involving the treatment and triaging of American 
and enemy soldiers, as well as civilians.  He explained that 
the number of casualties he had treated made it impossible to 
remember the names of those he treated, and even those with 
whom he closely worked.  He described helicopters that 
arrived at the evacuation hospital daily with severely 
wounded patients, and recollected the gruesome and dire 
condition that some of the patients exhibited.  He stated 
that, after getting out of Vietnam, he was unable to feel 
compassion for injured or sick people and family.

The veteran presented testimony at a Travel Board hearing 
held before the undersigned Veterans Law Judge in March 2005.  
At that time he described his duties in Vietnam and the 
stressors that he experienced, and described the post-service 
PTSD manifestations he suffered, and the treatment he had 
received.  He described the highly stressful experience of 
performing X-ray examinations of patients who were seriously 
wounded, bloody, and often dying as they were placed on the 
examining table.

In March 2005, following the hearing, the veteran submitted 
additional evidence accompanied by a waiver of initial review 
of that evidence by the RO.  The evidence consisted of a 
psychiatric evaluation by a private psychiatrist, Dr. S.  At 
the examination, the veteran described symptoms including 
severe anxiety, agitation, and insomnia, as well as 
flashbacks and nightmares of his Vietnam experiences.  He 
gave a seven-month history of service in Vietnam as an X-ray 
technician and medic, and reported that he experienced 
flashbacks and nightmares upon his return from Vietnam.  He 
described his duties and experiences while in Vietnam.  It 
was noted that he was currently employed as a radiology 
technician, and that sick patients were sometimes transported 
by helicopter for treatment, which reminded the veteran of 
his Vietnam experiences in attending to wounded soldiers who 
were delivered by helicopters.  

The private evaluation report indicated that the veteran 
talked at length about various traumatic experiences in 
Vietnam.  The veteran's symptoms included: nightmares, 
dreams, and flashbacks of various traumatic experiences in 
Vietnam, startle response, severe anxiety, agitation, 
insomnia, anxiety, depression, and mood swings.  The examiner 
observed that the veteran was preoccupied with his past 
traumatic experiences during the Vietnam War.  Axis I 
diagnoses of PTSD and anxiety/depression were made.  The 
psychiatrist expressed the opinion that the veteran was 
suffering from PTSD from the Vietnam War, with symptoms 
including severe anxiety, depression, and nightmares and 
dreams of Vietnam.  The psychiatrist observed that there were 
multiple triggers for PTSD, and that the veteran was in 
urgent need of outpatient psychiatric treatment. 

IV.  Analysis

As previously stated, establishing service connection for 
PTSD requires: (1) a current medical diagnosis of PTSD 
consistent with the criteria set forth in DSM-IV; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f); Anglin v. 
West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. 
App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).

The veteran, in written argument and sworn testimony, has 
contended that he suffers from post-traumatic stress disorder 
as result of psychic trauma sustained during his service in 
the Republic of Vietnam, where he served as an X-ray 
technician and medic.  He specifically mentioned his 
involvement in triage and assessing the treatment which 
should be provided.  The veteran's service personnel records 
do, in fact, document duty in the Republic of Vietnam from 
September 1970 to February 1971 with the 91st Evacuation 
Hospital in Chu Lai, Vietnam.  The veteran's principal 
military occupational specialty (MOS) during his Vietnam 
service was as an X-ray technician.

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service with a military, 
naval, or air organization of the United States during a 
period of war, campaign, or expedition, the Secretary shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for 
granting or denying service-connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(b).

The term "engaged in combat with the enemy" means more than 
having served in a theater of combat operations.  In order to 
be considered a combat veteran, the evidence must show that 
he personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  A statement that the veteran participated 
in a particular operation or campaign does not establish that 
the veteran engaged in combat, in that those terms encompass 
both combat and non-combat duties.  VAOPGCPREC 12-99.

Under the circumstances of this case, the asserted exposure 
to combat is asserted by virtue of the veteran's service as a 
combat medic.  The veteran's service personnel records 
corroborate his service in Vietnam from September 1970 to 
February 1971, during which time his primary duty was as an 
X-ray technician.  The descriptions and circumstances of such 
service as reported by the veteran are consistent with the 
circumstances, conditions, or hardships of such service.  
Thus, resolving every reasonable doubt in the veteran's 
favor, it is established that he participated in combat in 
Vietnam, essentially serving as a combat medic.   

The lay evidence to be considered herein includes the 
veteran's statements and testimony with regard to in-service 
stressors; most involving descriptions of injured and wounded 
soldiers and civilians in Vietnam and the triage decisions 
which the veteran had to make regarding their treatment, as 
well as the stress of performing
X-ray examinations on seriously wounded personnel.  The Board 
notes that, with regard to the stressors described by the 
veteran, he himself has acknowledged that he was not able to 
provide sufficient details regarding the names of those 
treated, or even those with whom he worked closely, and 
therefore there was no action directed to undertake 
meaningful research by the U.S. Armed Services Center for 
Unit Records Research (CURR) to attempt to verify those 
stressors, and the Board finds this to have been a reasonable 
conclusion by the RO.  

On the other hand, it is clear that the stressor accounts 
made by the veteran have been consistent with information 
shown by his service personnel records and have been accepted 
as credible by his treating staff at the Vet Center and by a 
private psychiatrist, Dr. S.  The veteran's statements have 
not been contradicted by any evidence of record, and there 
are no apparent discrepancies or inconsistencies in the 
history provided by the veteran.  Moreover, the Board is 
aware that the 91st Evac Hospital in Chu Lai did provide care 
for a significant number of combat casualties during the time 
frame in which the veteran served there, and we believe his 
documented presence in that organization is sufficient to 
find that he was exposed to combat-related stressors.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (evidence held 
sufficient to verify combat stressor of veteran who alleged 
attack on Da Nang because veteran's unit was documented as 
that time and place).  

In summary, the Board finds that the correlation of the 
veteran's written contentions and sworn testimony with 
corroborating documentation of record, to include the service 
personnel records and clinical evidence, is sufficient to 
afford the presumption of a stressor in service, because the 
descriptions of the veteran's medical duties in a combat area 
are consistent with the circumstances, conditions, and 
hardships of his service.  The evidence for and against 
finding that he sustained one or more stressors through 
psychic trauma resulting from involvement in combat is 
approximately balanced, and the benefit of the doubt in this 
regard will be given to the veteran.  38 U.S.C.A. § 5107(b), 
38 C.F.R. § 3.102.

The record contains private medical records from the Vet 
Center dated in 2002 and 2003, and a private psychiatric 
evaluation dated in March 2005.  The Vet Center records 
establish, at minimum, that the veteran has manifested 
significant PTSD symptomatology.  Moreover, a firm Axis I 
diagnosis of PTSD was made when the veteran was evaluated by 
a private psychiatrist in March 2005.  Both the Vet Center 
records and the March 2005 private psychiatric evaluation 
have etiologically linked the veteran's PTSD to his Vietnam 
experiences as an X-ray technician and medic at an in-country 
evacuation hospital.  

In view of the foregoing, the Board finds that the evidence 
in favor of and against a finding of a diagnosis of PTSD and 
a link between that diagnosis and service is in approximate 
equipoise.  That is, it cannot be said that the preponderance 
of the medical evidence is against finding the veteran has 
PTSD related to his military service.  Unless the 
preponderance of the evidence is against a claim, it cannot 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Thus, without finding error in the RO's action, the Board 
will exercise its discretion to find that the evidence is in 
relative equipoise and conclude that the veteran's claim may 
be granted.


ORDER

Entitlement to service connection for PTSD is granted.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


